Title: From George Washington to William Pearce, 28 June 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 28th June 1795
          
          I have received your letter of the 21st with its enclosures, and am very glad to find by it that your Wheat crop is likely to turn out pretty well. The sample of the grain which you sent me is not bad; but are the ears large, or small? If the former, and filled with grain as good as that which you sent me, I shall have no cause to repine; notwithstanding the injury it sustained by the rains and frosts of the open winter. Continue to observe, & compare with the grain which grew nearest to it, that that was cut on the 17th instant. If in doing this it shall be found, ultimately, not to have shriveled, and that a bushel of it is as heavy as a bushel of other wheat (of the same kind, & nearly of the same quality in appearance, while growing) and will moreover yield as much flour it may be considered as an unequivocal evidence of the propriety of early cutting: for even admitting there should be no waste from over ripeness, & shedding of grain in the latter part of Harvest—nor no risk from beating rains which break the straw, & lay it down but too frequently at that s⟨eas⟩on, yet, the advantage which would be derived from the difference, in the straw, cut at these two periods, is alone an object of great magnitude, in support of the stock; and would amply counterbalance, & compensate for some shrinkage in the grain.
          
          As the weather, latterly, has been seasonable, & your oats (now) must be in head, a pretty good idea may be formed of the crop; that is—whether the prospect is good; bad; or indifferent: of which you will let me know. At the sametime, it wd be pleasing to hear how your Corn, Potatoe, Buck Wheat, &ca &ca look— and what the prospect for grasses is.
          I had in my own mind, fixed on Monday the 13th of July to commence my journey for Mount Vernon; but having heard of the chiefs of two distant Indian nations being upon their road on a visit to me, and on business also; it is highly ⟨probable⟩ I shall not have it in my power to get out so soon. Have Veal, Mutton & Lambs in good order for us; and reserve a good many of the last years Oats for the Stable, as there can be no question of a heavy demand for them; for we already know that many intend to visit us, so soon as they hear of our arrival. I am Your friend &ca
          
            Go: Washington
          
        